Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “roller blind” in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
at p. 6, line 13: "beused" should read "be used";
at p. 8, line 13: "second stop means be arranged" should read "second stop means may be arranged";
at p. 9, line 8: "thresh- old" should read "threshold";
at p. 18, line 6: "abut- ting" should read "abutting";
at p. 25, line 3: "first connector part 1 00" should read "first connector part 100";
at p. 25, line 19: "axis of rotation Tin the" should read "axis of rotation T in the";
at p. 26, line 14: "ap- plication" should read "application".
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant' s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  
Claim 1, line 1: "Connector assembly" should read "A connector assembly"; 
Claim 1, lines 19-22: "the force-limiting arrangement, allows the second connector part is configured to move relative to the first connector part" should read "the second connector part is configured to move relative to the first connector part";
Claim 3, line 4: “a fourth direction” should read “the fourth direction”;
Claim 9, line 3: “the first and second connector” should read “the first and second connector parts”;
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “a first rotation restriction means” in claim 4 is being interpreted under 35 U.S.C. 112(f) to cover first and second engagement surfaces that physically contact one another as defined at p. 24 of the specification, or equivalents. The limitation “a centering means” in claim 9 is interpreted to cover a spring-thrust piece as defined at p. 23 of the specification, or equivalents.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the limitation “the force-limiting arrangement is configured to allow relative movement of the second connector part with respect to the first connector part in a fourth direction as soon as the first force component exceeds the first threshold force and to allow relative movement of the second connector part with respect to the first connector part in the second direction as soon as the second force component exceeds the second threshold force.” It is unclear how the second connector part could move in a fourth direction in response to a first force component acting in the second direction or how the second connector part could move in the second direction in response to a second force component acting in the fourth direction (see below).

    PNG
    media_image1.png
    550
    706
    media_image1.png
    Greyscale

For purposes of examination, this limitation will be interpreted to mean “the force-limiting arrangement is configured to allow relative movement of the second connector part with respect to the first connector part in both the second direction and the fourth direction when either the first force component exceeds the first threshold force or the second force component exceeds the second threshold force,” which is consistent with the specification at p. 9, lines 8-13.
Claim 15 recites “A structural module to be used for the container according to claim 10, wherein the structural module (700) comprises at least one structural entity and at least one first or second connector part of the connector assembly according to claim 1.” The scope of the claim is unclear for at least one of the following reasons: (1) the claim references both claims 1 and 10, but claim 10 already references claim 1; and (2) the claim appears to depend from claim 1, but does not require all of the features of claim 1, and thus is broader than claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Pub. 2011/0248143 to Pierson (hereinafter, “Pierson”).
Regarding claim 1, Pierson discloses a connector assembly (annotated Fig. 5C, below) for use in mechanically interconnecting a first structural entity of an aircraft container with a second structural entity of the aircraft container (the connector assembly is capable of being used to mechanically interconnect first and second structural entities of an aircraft container) comprising; 
a. a first connector part (annotated Fig. 5C below) configured to be fastened to the first structural entity of the aircraft container (the first connector part is capable of being fastened to a first structural entity of an aircraft container) and 
b. a second connector part (annotated Fig. 5C below) configured to be fastened to the second structural entity of the aircraft container (the second connector part is capable of being fastened to a second structural entity of an aircraft container) and 
c. when the connector assembly (annotated Fig. 5C) is in a connected state (Fig. 5C) the first and the second connector parts (annotated Fig. 5C) are configured to restrict relative movement of the second connector part (annotated Fig. 5C) with respect to the first connector part (annotated Fig. 5C) in a first direction (annotated Fig. 5C) along a first axis of action (annotated Fig. 5C; the first and second connector parts are secured to one another via bolt 9 in the connected state to prevent relative movement, see paras. [0017]-[0018]) and 
d. comprising a force-limiting arrangement (annotated Fig. 5C), such that when the connector assembly (annotated Fig. 5C) is in the connected state (Fig. 5C), limits relative movement of the second connector part (annotated Fig. 5C) with respect to the first connector part (annotated Fig. 5C) in a second direction (annotated Fig. 5C) opposite to the first direction (annotated Fig. 5C; the first and second connector parts are secured to one another via bolt 9 in the connected state to prevent relative movement, see paras. [0017]-[0018]), and wherein 
e. when an external force (para. [0018]) is applied to the second connector part (annotated Fig. 5C; para. [0018]) and the external force has a first force component that acts in the second direction (the external force acts laterally, or sideways, para. [0018]; annotated Fig. 5C) and exceeds a specified first threshold force (the external force causes an overload situation, para. [0018]), the second connector part (annotated Fig. 5C) is configured to move relative to the first connector part (the second connector part moves relative to the first connector part, para. [0018]; Fig. 6C).

    PNG
    media_image2.png
    751
    716
    media_image2.png
    Greyscale

Pierson Annotated Figure 5C
Regarding claim 2, Pierson further discloses when the connector assembly (annotated Fig. 5C) is in the connected state (Fig. 5C), the first and the second connector parts (annotated Fig. 5C) are configured to restrict relative movement of the second connector part with respect to the first connector part in a third direction (into the page) along a second axis of action (into and out of the page) that is perpendicular to the first axis of action (annotated Fig. 5C) and wherein the force-limiting arrangement (annotated Fig. 5C) limits relative movement of the second connector part with respect to the first connector part in a fourth direction (out of the page) opposite to the third direction (into the page) and allows the second connector part to displace in the fourth direction (out of the page) with respect to the first connector part if a second force component of the applied external force (the external force acts laterally, or sideways, para. [0018], and may take any vector direction, para. [0027]; annotated Fig. 5C) acts in the fourth direction and exceeds a specified second threshold force (the second connector part moves relative to the first connector part, para. [0018]; Fig. 6C).
Regarding claim 3, Pierson further discloses the force-limiting arrangement (annotated Fig. 5C) is configured to allow relative movement of the second connector part (annotated Fig. 5C) with respect to the first connector part (annotated Fig. 5C) in a fourth direction (out of the page, Fig. 5C) as soon as the first force component (first force component acts in the second direction, annotated Fig. 5C) exceeds the first threshold force (the connector allows relative movement for a lateral force in any direction, see paras. [0018], [0027]) and to allow relative movement of the second connector part (annotated Fig. 5C) with respect to the first connector part (annotated Fig. 5C) in the second direction (annotated Fig. 5C) as soon as the second force component (second force component acts in the fourth direction, or out of the page, Fig. 5C) exceeds the second threshold force (the connector allows relative movement for a lateral force in any direction, see paras. [0018], [0027]).
Regarding claim 4, Pierson further discloses when the connector assembly (annotated Fig. 5C) is in the connected state (Fig. 5C), a first rotation restriction means (anti-rotation recesses 11 and anti-rotation bosses 13, Fig. 5C) restricts rotations (para. [0015]) of the first and the second connector parts (annotated Fig. 5C) relative to each other in at least one direction of rotation about a first axis of rotation (annotated Fig. 5C) wherein the first 59axis of rotation (annotated Fig. 5C) is perpendicular to the first axis of action (annotated Fig. 5C).
Regarding claim 5, Pierson further discloses the first rotation restriction means (annotated Fig. 5C) comprises at least one first rotation engagement surface (annotated Fig. 5C) arranged at the first connector part (annotated Fig. 5C) and at least one corresponding second rotation engagement surface (annotated Fig. 5C) arranged at the second connector part (annotated Fig. 5C), the at least one first and second engagement surfaces (annotated Fig. 5C) arranged in physical contact in the connected state (Fig. 5C) and thereby restrict rotations (see para. [0015]) about the first axis of rotation (annotated Fig. 5C) in a first direction of rotation (clockwise).
Regarding claim 6, Pierson further discloses the first rotation restriction means (annotated Fig. 5C) comprises at least one third rotation engagement surface (annotated Fig. 5C) arranged at the first connector part (annotated Fig. 5C) and at least one corresponding fourth rotation engagement surface (annotated Fig. 5C) arranged at the second connector part (annotated Fig. 5C), the at least one third and fourth engagement surfaces (annotated Fig. 5C) arranged in physical contact (Fig. 5C) in the connected state (Fig. 5C) and thereby restrict rotations (see para. [0015]) about the first axis of rotation (annotated Fig. 5C) in a second direction of rotation (counter-clockwise) that is opposite to the first direction of rotation (clockwise).
Regarding claim 7, Pierson further discloses the force-limiting arrangement (annotated Fig. 5C) comprises at least one sacrificial member (bolt 9, Fig. 5C) that fails under a critical force (para. [0018]) and thereby enables a relative movement of the second connector part with respect to the first connector part (para. [0018]; Fig. 6C).
Regarding claim 8, Pierson further discloses the sacrificial member (bolt 9) comprises a shear pin (bolt 9 experiences lateral shearing, see para. [0018]) that fails under the critical force (para. [0018]).
Regarding claim 15, Pierson further discloses a structural module to be used for the container according to claim 10, wherein the structural module (700) comprises at least one structural entity and at least one first or second connector part of the connector assembly according to claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pierson in view of U.S. Pub. 2010/0021096 to Winkler et al (hereinafter, “Winkler”).
Regarding claim 9, Pierson does not expressly disclose a centering means [a spring-thrust piece] assists in positioning of the first and the second connector parts relative to each other when the connector assembly is in the connected state.
Winkler teaches a connector assembly for an aircraft interior fitting (Abstract, Fig. 1). Winkler discloses a first connector part (part of device near element 22, Fig. 1) and a second connector part (part of device near element 12, Fig. 1). A spring -thrust piece (spring pressure piece 42, Fig. 1) is arranged between the first and second connector parts. Winkler further teaches that the spring-thrust piece (42) helps to retain the connector assembly in position (para. [0046]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the connector assembly of Pierson to add a spring-thrust piece that assists in positioning the first and second connecter parts relative to one another as taught by Winkler for the purpose of helping to retain the connector assembly in position, as recognized by Winkler (para. [0046]).
Claims 10-13, 16, 17, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2015/0041461 to Daoud et al. (hereinafter, “Daoud”) in view of Pierson.
Regarding claim 10, Daoud discloses a container (ULD 10, Fig. 1A) comprising a base structure (base panel 12, Fig. 1A) having at least three perimeter edges (edges of base panel 12, Fig. 1A) constituting a base plane (base panel 12 forms a plane, Fig. 1A), and further comprising a superstructure (frame 16, Fig. 1A) that is mechanically interconnected (via connector 14, Fig. 1A) with the base structure (base panel 12).
Daoud does not expressly disclose the superstructure is mechanically interconnected with the base structure by at least one connector assembly according to claim 1, wherein the first connector part of the at least one connector assembly is arranged at one of the at least three perimeter edges and fastened to the base structure such that the first axis of action is essentially in parallel with the base plane and the first direction points away from the base structure.
Pierson teaches the connector assembly according to claim 1 (see rejection of claim 1, above). Pierson further teaches that the connector assembly may be used in various orientations and for applications other than a vertical signpost, such as a horizontal post (para. [0029]). Pierson further teaches the connector assembly facilitates rupture at a predetermined location, regardless of the direction of the force, which prevents damage to the post itself, and allows the post to be repaired and reassembled quickly and inexpensively (para. [0002]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the container of Daoud to replace the connectors 14 with the connector assembly of Pierson for the purpose of facilitating rupture at a predetermined location, preventing damage to the superstructure, and permitting quick and inexpensive repair, as recognized by Pierson (para. [0002]).
Regarding claim 11, Daoud further discloses the superstructure (frame 16) comprises multiple beams (annotated Fig. 1A, below) that constitute a framework (Fig. 1A).

    PNG
    media_image3.png
    502
    805
    media_image3.png
    Greyscale

Daoud Annotated Figure 1A
Regarding claim 12, Daoud further discloses the framework comprises at least one vertical beam that is aligned perpendicular to the base plane. Daoud as modified by Pierson includes a first beam end (Daoud, annotated Fig. 1A) that is fastened to the second connector part (Pierson, annotated Fig. 5C, above) of the at least one connector assembly (Pierson, Fig. 5C).
Regarding claim 13, Daoud as modified by Pierson includes the at least one vertical beam has a second beam end (Daoud, annotated Fig. 1A) that is fastened to the second connector part of a second connector assembly (Pierson, annotated Fig. 5C), the second connector assembly (Pierson, Fig. 5C) arranged such that the first axis of action of the second connector assembly (Pierson, Fig. 5C) is in parallel with the base plane (Daoud, plane formed by base panel 12) and the first direction of the second connector assembly (Pierson, Fig. 5C) points to the outside of the container (Daoud, ULD 10) and the first connector part of the second connector assembly (Pierson, annotated Fig. 5C) being fastened to a top structure (Daoud, annotated Fig. 1A) of the superstructure (Daoud, frame 16).
Regarding claim 16, Daoud further discloses a. multiple panels (panels 18, 20, Fig. 1A-1B) extend between at least one of the plurality of beams (annotated Fig. 1A) of the superstructure (frame 16) and the base structure (base panel 12) to enclose a cargo space (area within ULD 10, Fig. 1A), and b. at least one removable panel (access door 22, Fig. 1B) is covering a cargo opening (annotated Fig. 1A) into the cargo space (Fig. 1B).
Regarding claim 17, Daoud further discloses the removable panel (access door 22) extends over an entire side surface (see Fig. 1B) of the container (ULD 10).
Regarding claim 19, Daoud further discloses the removable panel (access door 22) has the shape of the cross-section of the cargo space in a direction parallel to the removable panel (access door 22 has shape of a cross-section in a direction parallel to the removable panel in a plane formed by the frame 16 at the access door 22, see Figs. 1A-1B).
Regarding claim 21, Daoud further discloses the container (ULD 10) comprises at least one panel (side panels 18) made of composite material (para. [0055]). 
Regarding claim 22, Daoud further discloses the container comprises a rear side (annotated Fig. 1A) having a tapered surface (annotated Fig. 1A).
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Daoud in view of Pierson and in further view of U.S. Pub. 2014/0131371 to Huber (hereinafter, “Huber”).
Regarding claim 14, Daoud does not expressly disclose the framework comprises at least one panel that comprises at least one strut which interconnects two diagonally opposite corners of the panel. 
Huber teaches a cargo container (10) having a frame and a plurality of panels (Figs. 1, 33). Huber teaches that the cargo container may have a plurality of reinforcement struts (elements 100, Fig. 33; para. [0168]) that interconnect two diagonally opposite corners of a panel (Fig. 33). Huber further teaches that the reinforcement elements provide further stabilization for the container (para. [0168]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the container of Daoud/Pierson to have at least one strut interconnect two diagonally opposite corners of a panel as taught by Huber for the purpose of stabilizing the container, as recognized by Huber (para. [0168]).
Regarding claim 18, Daoud further discloses that the removable panel (access door 22) is made from “conventional curtain material that is commonly used on various certified ULDs” (para. [0089]). However, Daoud does not expressly disclose that the removable panel is made of plastic tarpaulin. 
Huber teaches a cargo container (10) having a frame and a plurality of panels (Figs. 1). Huber teaches that at least one of the panels may be made of plastic tarpaulin (paras. [0134]-[0135]). Huber further teaches that forming the panel from tarpaulin has the advantage of being easy to repair (para. [0140]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the container of Daoud/Pierson to have the removable panel made of plastic tarpaulin as taught by Huber for the purpose of providing a panel that is easy to repair, as recognized by Huber (para. [0140]) and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07.
Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Daoud in view of Pierson and in further view of U.S. Pub. 2005/0011890 to Adler (hereinafter, “Adler”).
Regarding claim 20, Daoud further discloses that the removable panel (access door 22) is made from “conventional curtain material that is commonly used on various certified ULDs” (para. [0089]). However, Daoud does not expressly disclose the removable panel is a roller blind. 
Adler teaches a cargo container (100, Fig. 1) that has a frame and a plurality of panels (Abstract, Fig. 1). Adler teaches that an opening to the container may be covered by a roller blind (roll-down flexible loading aperture covering 13, Fig. 1; para. [0033]). Adler further teaches that this arrangement provides a container that facilitates simple disassembly and transportation (para. [0008]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the container of Daoud/Pierson to have the removable panel be a roller blind as taught by Adler for the purpose of providing simple disassembly and transportation, as recognized by Adler (para. [0008]) and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07.
Regarding claim 23, Daoud does not expressly disclose the rear side is covered by at least one rear panel made of metal. 
Adler teaches a cargo container (100, Fig. 1) that has a frame and a plurality of panels, including a rear panel (panel 6, Fig. 1). Adler teaches that the panels are formed from aluminum or steel (para. [0038]). Adler further teaches that the panels are formed from materials that are lightweight and rigid (para. [0038]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the container of Daoud/Pierson to have the rear panel be made of metal as taught by Adler for the purpose of providing a rear panel that is both rigid and lightweight, as recognized by Adler (para. [0038]) and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pat. 9,174,796 to Holland et al. discloses a cargo container having a frame and a plurality of panels, and a removable panel formed from fabric (Abstract, Fig. 8).
U.S. Pub. 2015/0159362 to Pryor et al. discloses a connector assembly that is configured to yield if a force exceeds a threshold (see Fig. 1).
U.S. Pub. 2015/0059259 to Hatzinikolas discloses a connector assembly that is configured to break via a sacrificial member (Abstract, Figs. 1b, 2a).
U.S. Pat. 8,596,013 to Boo discloses a connector assembly having a plurality of engagement surfaces that physically contact one another to prevent rotation (Fig. 10A).
U.S. Pub. 2008/0226386 to Yoshino et al. discloses a plastic component having a breakaway portion for easy removal and replacement (Abstract, Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 3733                     

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733